Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors of SMTC Corporation: We consent to the incorporation by reference in the registration statement (No. 333-167063) on Form S-8, the registration statement (No. 333-116986) on Form S-3, and the registration statement (No. 333-115400) on Form S-1 of SMTC Corporation of our report dated March 8, 2012, with respect to the consolidated balance sheets of SMTC Corporation as of January1, 2012 and January 2, 2011, and the related consolidated statements of operations and comprehensive income, changes in shareholders’ equity and cash flows for the periods from January 3, 2011 to January 1, 2012, January4, 2010 to January2, 2011 and January5, 2009 to January3, 2010,and the related financial statement schedule, which report appears in the January 1, 2012 annual report on Form 10-K of SMTC Corporation. /s/ KPMG LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada March 8, 2012
